                Case 2:19-cv-01660-RAJ Document 1 Filed 10/16/19 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
   THE HIGHLANDS NORTH
 9
   CONDOMINIUM ASSOCIATION, a
10 Washington Non-Profit Corporation,                       NO.

11                                  Plaintiff,              COMPLAINT FOR DECLARATORY
     v.                                                     RELIEF, BREACH OF CONTRACT, BAD
12                                                          FAITH, CONSUMER PROTECTION ACT
   ALLIED INSURANCE COMPANY of                              VIOLATIONS, AND MONETARY
13
   AMERICA, an Ohio Corporation;                            DAMAGES
14 NATIONWIDE MUTUAL INSURANCE
   COMPANY, an Ohio Corporation; AMCO                       JURY DEMAND
15 INSURANCE COMPANY, an Iowa Corporation;
   and DOE INSURANCE COMPANIES 1–10,
16
                            Defendants.
17
            Plaintiff The Highlands North Condominium Association (the “Association”) alleges as
18
     follows:
19
                                                 I. INTRODUCTION
20

21 1.1      This is an action for declaratory judgment and monetary damages, seeking:

22          (A)     A declaration of the rights, duties and liabilities of the parties with respect to certain

23 controverted issues under Defendants Allied Insurance Company of America, Nationwide Mutual

24
     Insurance Company, and AMCO Insurance Company (collectively “Nationwide”) insurance
25
     policies issued to the Association. The Association is seeking a ruling that Nationwide’s policies
26
     provide coverage for the hidden damage at the Highlands North Condominium and that Nationwide
27
     COMPLAINT FOR DECLARATORY RELIEF,                             STEIN, SUDWEEKS & STEIN, PLLC
     BREACH OF CONTRACT, BAD FAITH, CPA                                2701 1ST AVE., SUITE 430
     VIOLATIONS, AND DAMAGES - 1                                          SEATTLE, WA 98121
                                                                  PHONE 206.388.0660 FAX 206.286.2660
               Case 2:19-cv-01660-RAJ Document 1 Filed 10/16/19 Page 2 of 9




     is liable for money damages for the cost of repairing hidden damage at the Highlands North
 1

 2 Condominium.

 3          (B)    Damages for breach of contract, bad faith, and violations of the Consumer Protection

 4 Act (“CPA”).

 5
            (C)    Attorneys’ fees (including expert witness fees) and costs.
 6
            (D)    Any other relief the Court deems just and equitable.
 7

 8                        II.     PARTIES AND INSURANCE CONTRACTS

 9 2.1      The Association. The Association is a nonprofit corporation organized under the laws of the

10 state of Washington with its principal place of business located in Seattle, Washington. The

11 Association has the duty to maintain the common elements and any limited common elements of

12 the Highlands North Condominium for the common enjoyment of the unit owners. The Highlands

13 North Condominium consists of one residential building with a total of thirty-six units, located at
            th
14 150 NE 95 Street, Seattle, Washington 98115.

15 2.2      Allied. Allied Insurance Company of America (“Allied”) is incorporated under the laws of

16 Ohio with its principal place of business in Columbus, Ohio. Allied is registered and authorized to

17 sell insurance in the State of Washington. On information and belief Allied sold property insurance

18 policies to the Association.

19 2.3      NMIC. Nationwide Mutual Insurance Company (“NMIC”) is a company organized under

20 the laws of Ohio with its principal place of business in Columbus, Ohio. On information and belief

21 NMIC sold property insurance policies to the Association.

22 2.4      Amco. Amco Insurance Company (“Amco”) is a company organized under the laws of

23 Iowa with its principal place of business in Des Moines, Iowa. On information and belief Amco

24 sold property insurance policies to the Association.

25 ///

26
     ///
27
     COMPLAINT FOR DECLARATORY RELIEF,                        STEIN, SUDWEEKS & STEIN, PLLC
     BREACH OF CONTRACT, BAD FAITH, CPA                           2701 1ST AVE., SUITE 430
     VIOLATIONS, AND DAMAGES - 2                                     SEATTLE, WA 98121
                                                             PHONE 206.388.0660 FAX 206.286.2660
               Case 2:19-cv-01660-RAJ Document 1 Filed 10/16/19 Page 3 of 9




 1 2.5      Doe Insurance Companies 1-10. Doe Insurance Companies 1-10 are currently unidentified

 2 entities who, on information and belief, sold insurance policies to the Association that identify the

 3 Highlands North Condominium as covered property.

 4   2.6    The Nationwide Insurers. Amco, Allied, NMIC, and Insurance Companies 1-10 shall

 5 collectively be referred to as the “Nationwide Insurers.” On information and belief the Nationwide

 6 Insurers issued property insurance policies to the Association from at least 9/30/2011 to 9/30/2018.

 7 On information and belief, policy numbers issued by the Nationwide Insurers to the Association

 8 include but are not limited to ACP BPH 7505269236; ACP BPH 7515269236; ACP BPH

 9 7525269236; ACP BPH 7535269236; ACP BPH 7545269236; ACP BPH 7555269236; ACP BPH

10 7565269236. The policies identify the Highlands North Condominium as covered property.

11 2.7      The Nationwide Policies. The policies issued to the Association by the Nationwide Insurers

12 shall be collectively referred to as the “Nationwide Policies.”

13                                 III.   JURISDICTION AND VENUE

14 3.1      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332

15 (diversity jurisdiction) as the parties are completely diverse in citizenship and the amount in

16 controversy exceeds $75,000.

17 3.2      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) as the Nationwide

18 Insurers marketed and sold insurance to the Association in King County; a substantial part of the

19 events giving rise to the claim, including the breach of contract, occurred in King County; and the

20 insured condominium building is located in King County.

21                                              IV.    FACTS

22 4.1      Incorporation by Reference. The Association re-alleges the allegations of paragraphs 1.1

23 through 3.2, above, as if fully set forth herein.

24 4.2      Tender to Highlands North Insurers. In December 2018, the Association tendered claims to

25 the Nationwide Insurers. In its tender letters, the Association requested that the Nationwide Insurers

26

27
     COMPLAINT FOR DECLARATORY RELIEF,                         STEIN, SUDWEEKS & STEIN, PLLC
     BREACH OF CONTRACT, BAD FAITH, CPA                            2701 1ST AVE., SUITE 430
     VIOLATIONS, AND DAMAGES - 3                                      SEATTLE, WA 98121
                                                              PHONE 206.388.0660 FAX 206.286.2660
                 Case 2:19-cv-01660-RAJ Document 1 Filed 10/16/19 Page 4 of 9




 1 provide copies of all policies issued to the Association and that the Nationwide Insurers investigate

 2 for hidden damage that may exist at the Highlands North Condominium.

 3 4.3      EA Investigation. Evolution Architecture (“EA”) was retained by the Association to

 4 perform an intrusive investigation of the cladding on the exterior of the Highlands North

 5 Condominium (the “EA Investigation”). The EA Investigation identified hidden damage caused by

 6 water intrusion, and identified the conditions that have allowed water intrusion behind the cladding

 7 system. The EA Investigation was conducted jointly with the Nationwide Insurers and with the

 8 assistance of McBride Construction on April 23-24, 2019. EA prepared its findings of the EA

 9 Investigation in a July 1, 2019 Building Envelope Investigation Findings Report (the “EA Report”).

10 The EA Report identifies hidden damage to the building paper, exterior sheathing, and framing in

11 the exterior walls at the Highlands North Condominium. The loss or damage to the Highlands North

12 Condominium was determined to be incremental and progressive. It was also determined that new

13 damage commenced during each year of the Nationwide Policies. The Nationwide Insurers denied

14 coverage for the Association’s claim on August 1, 2019. The Association understands from its

15 experts that the cost to repair covered damage is substantially greater than the jurisdictional limit of

16 $75,000.

17
           V.  FIRST CLAIM AGAINST THE NATIONWIDE INSURERS FOR
     DECLARATORY RELIEF THAT THE NATIONWIDE POLICIES PROVIDE COVERAGE
18
     5.1    Incorporation by Reference. The Association re-alleges and incorporates by reference the
19
     allegations of paragraphs 1.1 through 4.3, above, as if fully set forth herein.
20
     5.2    Declaratory Relief. The Association seeks declaratory relief from the Court in the form of
21
     determinations regarding the following disputed issues:
22
            (A)     The Nationwide Policies cover the damage to building paper, exterior sheathing, and
23
     framing at the Highlands North Condominium.
24
            (B)     No exclusions, conditions, or limitations bar coverage under the Nationwide
25
     Policies.
26

27
     COMPLAINT FOR DECLARATORY RELIEF,                           STEIN, SUDWEEKS & STEIN, PLLC
     BREACH OF CONTRACT, BAD FAITH, CPA                              2701 1ST AVE., SUITE 430
     VIOLATIONS, AND DAMAGES - 4                                        SEATTLE, WA 98121
                                                                PHONE 206.388.0660 FAX 206.286.2660
                     Case 2:19-cv-01660-RAJ Document 1 Filed 10/16/19 Page 5 of 9




 1                (C)     The loss or damage to the Highlands North Condominium was incremental and

 2 progressive. New damage commenced during each year of the Nationwide Policies.

 3                (D)     As a result, the Nationwide Policies cover the cost of investigating and repairing

 4 the building paper, exterior sheathing, and framing at the Highlands North Condominium.

 5                      VI.    SECOND CLAIM AGAINST THE NATIONWIDE INSURERS FOR
                                        BREACH OF CONTRACT
 6
     6.1          Incorporation by Reference. The Association re-alleges and incorporates by reference the
 7
     allegations of paragraphs 1.1 through 5.2, above, as if fully set forth herein.
 8
     6.2          The Nationwide Insurers have contractual duties under the terms of its policy and/or
 9
     policies to pay the cost of investigating and repairing the covered damage to the Highlands North
10
     Condominium.
11
     6.3          The Nationwide Insurers breached contractual duties by wrongfully denying coverage on
12
     August 1, 2019 and by failing to pay the cost of repairing the covered damage to the Highlands
13
     North Condominium.
14
     6.4          As a direct and proximate result of the Nationwide Insurers’ breach of its contractual duties
15
     the Association has been damaged in an amount to be proven at trial.
16
     6.5          Additional Damages. As a direct and proximate result of the Nationwide Insurers’ breach of
17
     its contractual duties, the Association has been forced to incur attorneys’ fees, expert costs,
18
     investigation costs and other expenses in order to prosecute this action, the sole purpose of which
19
     is to obtain the benefits of the Association’s insurance contracts.
20
           VII.     THIRD CLAIM AGAINST THE NATIONWIDE INSURERS FOR INSURANCE
21
                                          BAD FAITH
22 7.1            Incorporation by Reference. The Association re-alleges and incorporates by reference the
23 allegations of paragraphs 1.1 through 6.5, above, as if fully set forth herein.

24 7.2            The business of insurance is one affected by the public interest, requiring that all
25
     ///
26
     ///
27
     COMPLAINT FOR DECLARATORY RELIEF,                                STEIN, SUDWEEKS & STEIN, PLLC
     BREACH OF CONTRACT, BAD FAITH, CPA                                   2701 1ST AVE., SUITE 430
     VIOLATIONS, AND DAMAGES - 5                                             SEATTLE, WA 98121
                                                                     PHONE 206.388.0660 FAX 206.286.2660
               Case 2:19-cv-01660-RAJ Document 1 Filed 10/16/19 Page 6 of 9




 1 persons be actuated by good faith, abstain from deception, and practice honesty and equity in all

 2 insurance matters. RCW 48.01.030. An insurer has a duty to act in good faith. This duty requires an

 3 insurer to deal fairly with its insured. The insurer must give equal consideration to its insured’s

 4 interests and its own interests, and must not engage in any action that demonstrates a greater

 5 concern for its own financial interests than its insured’s financial risk. An insurer who does not

 6 deal fairly with its insured, or who does not give equal consideration to its insured’s interests,

 7 fails to act in good faith.

 8 7.3      The duty of good faith requires an insurer to conduct a reasonable investigation

 9 before refusing to pay a claim submitted by its insured. An insurer must also have a reasonable

10 justification before refusing to pay a claim. An insurer who refuses to pay a claim, without

11 conducting a reasonable investigation or without having reasonable justification, fails to act in

12 good faith.

13 7.4      The Nationwide Insurers had a duty to investigate, evaluate, and decide the Association’s

14 claim in good faith. The Nationwide Insurers breached its duty by unreasonably investigating,

15 evaluating, and denying the claim by, among other things, failing to acknowledge that weather

16 conditions such as rain or wind-driven rain were one of the causes of the hidden damage at the

17 Highlands North Condominium; that weather conditions such as rain and wind-driven rain are

18 covered causes of loss under its policy(s); failing to acknowledge that there is coverage when the

19 damage results from a concurrent combination of rain and bad construction; failing to acknowledge

20 that there is coverage under the resulting loss provision in its policy; ignoring case law in the

21 Western District of Washington that is directly contrary to the coverage positions taken by the

22 Nationwide Insurers; by misrepresenting the Association’s maintenance history to its own benefit,

23 and by failing to define key undefined terms it its policy in favor of the Association as required by

24 Washington law. Instead, the Nationwide Insurers unreasonably denied coverage for any and all

25 hidden damage at the Highlands North Condominium. The Nationwide Insurers’ self-serving

26 denial did not comport with Washington law or the plain meaning of its own policy language, and

27
     COMPLAINT FOR DECLARATORY RELIEF,                          STEIN, SUDWEEKS & STEIN, PLLC
     BREACH OF CONTRACT, BAD FAITH, CPA                             2701 1ST AVE., SUITE 430
     VIOLATIONS, AND DAMAGES - 6                                       SEATTLE, WA 98121
                                                               PHONE 206.388.0660 FAX 206.286.2660
                  Case 2:19-cv-01660-RAJ Document 1 Filed 10/16/19 Page 7 of 9




 1 put the Nationwide Insurers’ financial interests ahead of the Association’s to the Association’s

 2 detriment.

 3 7.5         A violation, if any, of one or more of the Washington claim handling standards set forth

 4 below is a breach of the duty of good faith, an unfair method of competition, an unfair or deceptive

 5 act or practice in the business of insurance, and a breach of the insurance contract. The Nationwide

 6 Insurers’ conduct violated Washington claim handling standards:

 7            Which require it to fully disclose all pertinent coverages.

 8            Which prohibit misrepresentations regarding relevant facts (e.g. the cause of damages) or

 9             coverage.

10            Which prohibit the practice of refusing to pay claims without conducting a reasonable

11             investigation.

12            Which require the Nationwide Insurers to provide a reasonable explanation of the relevant

13             facts, law and policy language and how its policy language supported a denial of the

14             Association’s claim.

15            Which require them to adopt and implement reasonable standards for the prompt

16             investigation of claims.

17 7.6         The Nationwide Insurers’ actions and omissions, including but not limited to its denial of

18 coverage, were unreasonable, unfounded, and frivolous under the circumstances and constitute a

19 breach of the Nationwide Insurers’ duty of good faith. As a direct and proximate result of the

20 breaches, the Association has been damaged in an amount to be proven at trial.

21    VIII. FOURTH CLAIM AGAINST THE NATIONWIDE INSURERS FOR VIOLATIONS
                       OF THE CONSUMER PROTECTION ACT
22
     8.1       The Association re-alleges and incorporates by reference paragraphs 1.1 through 7.6,
23
     above, as if fully set forth herein.
24
     8.2       Violations of WAC claims handling standards are per se CPA violations. On information
25
     and belief, the conduct of the Nationwide Insurers was deceptive, impacted the public, and had the
26
     capacity to deceive. The Association is a consumer. As a direct and proximate result of the
27
     COMPLAINT FOR DECLARATORY RELIEF,                             STEIN, SUDWEEKS & STEIN, PLLC
     BREACH OF CONTRACT, BAD FAITH, CPA                                2701 1ST AVE., SUITE 430
     VIOLATIONS, AND DAMAGES - 7                                          SEATTLE, WA 98121
                                                                  PHONE 206.388.0660 FAX 206.286.2660
                Case 2:19-cv-01660-RAJ Document 1 Filed 10/16/19 Page 8 of 9




 1 Nationwide Insurers’ violations, the Association has been damaged in an amount to be proven at

 2 trial. The Association is entitled to damages, CPA penalties of up to $25,000 per violation, and

 3 attorneys’ fees under the CPA.

 4                                       IX.     PRAYER FOR RELIEF

 5          WHEREFORE, the Association prays for judgment as follows:

 6 9.1      Declaratory Judgment Regarding Coverage. A declaratory judgment that the Nationwide

 7 Policies provide coverage as described herein.

 8 9.2      Money Damages. For money damages in an amount to be proven at trial.

 9 9.3      Attorneys’ Fees and Costs of Suit. For reasonable attorneys’ fees (including expert fees)

10 and costs. See Olympic Steamship Co. v. Centennial Ins. Co., 117 Wn.2d 37, 811 P.2d 673 (1991),

11 and RCW 48.30.015.

12 9.4      CPA Penalties. For CPA penalties against the Nationwide Insurers of up to $25,000 per

13 violation.

14 9.5      Other Relief. For such other and further relief as the Court deems just and equitable.

15                                  X.      DEMAND FOR JURY TRIAL

16 10.1     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Association demands trial

17 by jury in this action of all issues so triable.

18          DATED this 16th day of October, 2019.
19                                          STEIN, SUDWEEKS & STEIN, PLLC
20                                          /s/ Jerry H. Stein
                                            /s/ Justin D. Sudweeks
21                                          /s/ Daniel Stein
                                            /s/ Colin R. Crug
22                                          Jerry H. Stein, WSBA 27721
                                            Justin D. Sudweeks, WSBA 28755
23                                          Daniel J. Stein, WSBA 48739
                                            Colin R. Crug, WSBA 52743
24                                          Attorneys for Plaintiff
25                                          2701 First Avenue, Suite 430
                                            Seattle, WA 98121
26                                          Email: jerry@condodefects.com
                                            Email: justin@condodefects.com
27
     COMPLAINT FOR DECLARATORY RELIEF,                         STEIN, SUDWEEKS & STEIN, PLLC
     BREACH OF CONTRACT, BAD FAITH, CPA                            2701 1ST AVE., SUITE 430
     VIOLATIONS, AND DAMAGES - 8                                      SEATTLE, WA 98121
                                                              PHONE 206.388.0660 FAX 206.286.2660
             Case 2:19-cv-01660-RAJ Document 1 Filed 10/16/19 Page 9 of 9




                                    Email: dstein@condodefects.com
 1                                  Email: colin@condodefects.com
 2                                  Telephone: (206) 388-0660
                                    Facsimile: (206) 286-2660
 3                                  Attorneys for Plaintiff

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     COMPLAINT FOR DECLARATORY RELIEF,                STEIN, SUDWEEKS & STEIN, PLLC
     BREACH OF CONTRACT, BAD FAITH, CPA                   2701 1ST AVE., SUITE 430
     VIOLATIONS, AND DAMAGES - 9                             SEATTLE, WA 98121
                                                     PHONE 206.388.0660 FAX 206.286.2660
